Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 07/06/2021 has been entered.

Status of Claims
2.	Claims 1, 9 and 16 have been amended, claims 2, 10 and 17 have been canceled, and claims 21-23 have been newly added. Claims 1, 3-9, 11-16 and 18-23 are pending in the application, of which claims 1, 16 and 20 are in independent form and these claims (1, 3-9, 11-16 and 18-23) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below.

Response to the Amendments
3.	Regarding art rejection: In regards to claims 1, 3-9, 11-16 and 18-23 Applicants arguments are not persuasive; further, Applicants' amendment and newly added claims necessitated new grounds of rejections presented in the following art rejection.

Claim Rejections – 35 USC §103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-9, 11-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Herrin et al. (US PAT. No. 10,565,093 B1 herein after Herrin), in view of Iyer et al. (US PG-PUB. No. 2017/0003948 A1 herein after Iyer), and further in view of Ramakrishna et al (US PG-PUB. No. 2020/0019493 A1 herein after Ramakrishna).
Per claim 1. 	
Herrin discloses:
A method (At least see Col. 1:66-67 - a method for detecting potential failures in a continuous delivery pipeline), comprising: 
receiving, by a device, new application data associated with a new application to be created (At least see Col. 2:7-9 - receiving one or more log files generated by one or more development tools involving the changed portion of code under development), the new application data identifying: 
source code of the new application (At least see Col. 12:55-58 - developer may begin to edit the code of a ReactJS component. Continuous delivery advisor 104 determines that the developer has Jest unit testing (library for testing JavaScript.RTM. code) in their source code), and 
one or more of: 
a development environment in which the new application may be developed (At least see Col. 10:50-55 - a model is stored in a storage unit (e.g., memory 205, disk unit 208) and accessible by the team member 101's development environment (e.g., integrated development environment) for discovering how their code is inter-related to the pipeline stages and the steps within each stage), a testing environment in which the new application may be tested (At least see Col. 3:62-65 - software linter of the present invention understand other development branches in the developer's active commits and warns how they may alter overall code quality, unit tests, functional tests and performance tests), or a production environment in which the new application may be deployed (At least see Col. 5:4-6 - continuous delivery pipeline enables a constant flow of changes into production via an automated software production line); 
processing, by the device, the new application data, with a trained machine learning model (At least see Col. 2:11-14 - receiving relationship information between entries in the one or more log files and the changed portion of code under development at the particular stage of continuous delivery pipeline from the machine learning model), to generate one or more predictions associated with the new application (At least see Col.2:18-20 - generating and displaying a message based on the received relationship information, where the message comprises a prediction), wherein the one or more predictions include one or more of: 
a prediction indicating whether the new application will succeed or fail during development of the new application (At least see Col. 2:58-63 –a machine learning model is created to predict whether changed portions of code under development at various stages of the continuous delivery pipeline will result in a pipeline failure), a prediction indicating whether the new application will succeed or fail during deployment of the new application (At least see Col. 2:20-22 – prediction or a recommendation concerning potential failures in the continuous delivery pipeline; also see Col. 9:11-13 - continuous delivery advisory 104 may receive a definition of a continuous delivery pipeline that includes a designated number of stages, such as four (e.g., code, build, test and deploy)), or 
a prediction indicating whether the new application will succeed or fail during release of the new application (At least see Col. 14:46-48 - software pipeline development environments attempt to prevent failures in the continuous delivery pipeline by controlling all actions of the pipeline sequences, also see Col. 4:61-64 - Continuous delivery is a software engineering approach in which teams produce software in short cycles, ensuring that the software can be reliably released); and 
performing, by the device, one or more actions based on the one or more predictions associated with the new application (At least see Col. 11:66-67 to Col. 12:1-2 - a recommendation to one of the developers to change a different portion of code at a following stage, where the different portion of code is code other than the changed portion of code under development), wherein performing the one or more actions includes one or more of: 
updating the trained machine learning model based on the one or more predictions (At least see Col. 10:16-49 - data may be used to train a machine learning algorithm to build a machine learning model to identify pipeline failures from the log files and associate such failures with code behavior in a stage of the continuous delivery pipeline).

Herrin sufficiently discloses the method as set forth above, but Herrin does not explicitly disclose: determining at least one of: a release risk score associated with releasing the new application, a deployment risk score associated with deploying the new application, or a development risk score associated with developing the new- 39 -PATENT Docket No. 0104-0244C1application; or providing, to a client device, information indicating the one or more predictions.

However, Iyer discloses:
determining at least one of: 
a release risk score associated with releasing the new application (At least see ¶[0022] - continuous delivery software development by collecting specific data associated with the DevOps process and generating a success prediction score that provides a release manager with information to make a timely decision regarding the current delivery/deployment pipeline), 
a deployment risk score associated with deploying the new application, or 
a development risk score associated with developing the new- 39 -PATENT Docket No. 0104-0244C1application; or
providing, to a client device, information indicating the one or more predictions.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iyer into Herrin’s invention because a failed deployment may result in a resource intensive incident for an organization operating the continuous deployment pipeline, and resetting the continuous deployment pipeline may require significant time and effort to accomplish, and it is often costly for an organization to re-spin or reattempt the deployment process; therefore, it may be advantageous to, among other things, provide a way to supply release managers/DevOps teams with concise and precise information from leveraging historical data (i.e., historical indicators) that can predict the success of the current development pipeline as once suggested by Iyer (please see ¶[0026] and ¶[0027]).
	Herrin discloses “a machine learning model is created to predict whether changed portions of code under development at various stages of the continuous delivery pipeline will result in a pipeline failure. The machine learning model may be created based on analyzing log files” (please see Col. 2:58-64), but Herrin modified by Iyer does not explicitly disclose: wherein the trained machine learning model is trained with historical application creation data that includes data associated with creation of a plurality of applications.

However, Ramakrishna discloses:
	wherein the trained machine learning model is trained with historical application creation data that includes data associated with creation of a plurality of applications (At least see [0018] - software deployment platform may process the software code and the software code change, with a model (e.g., a machine learning model), to determine the one or more tasks to implement the software code change. In some implementations, the software deployment platform may utilize more than one machine learning model ([0019] - software deployment platform may perform a training operation on the machine learning model with historical software code change information) to determine the one or more tasks to implement the software code change [emphasis added]). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ramakrishna into Herrin modified by Iyer’s invention because using the artificial neural network processing technique may improve an accuracy of the trained machine learning model generated by the software deployment platform by being more robust to noisy, imprecise, or incomplete data, and by enabling the software deployment platform to detect patterns and/or trends undetectable to human analysts or systems using less complex techniques as once suggested by Ramakrishna (please see [0022]).

Per claim 3. 	
Herrin discloses:
providing, as input to the trained machine learning model, the new application data (At least see Col. 10:36-40 –data used to train a machine learning algorithm to build a machine learning model to identify pipeline failures from the log files and associate such failures with code behavior in a stage of the continuous delivery pipeline); and 
receiving, as output from the trained machine learning model, the one or more predictions (At least see Col. 10:10-15 - machine learning model is created to predict whether changed portions of code under development at various stages of the continuous delivery pipeline will result in a pipeline failure).  

Per claim 4. 	
Herrin discloses:
new application data further identified another one of the one or more of: 
the development environment (At least see Col. 10:50-55 - a model is stored in a storage unit (e.g., memory 205, disk unit 208) and accessible by the team member 101's development environment (e.g., integrated development environment) for discovering how their code is inter-related to the pipeline stages and the steps within each stage), the testing environment (At least see Col. 3:62-65 - software linter of the present invention understand other development branches in the developer's active commits and warns how they may alter overall code quality, unit tests, functional tests and performance tests), or the production environment (At least see Col. 5:4-6 - continuous delivery pipeline enables a constant flow of changes into production via an automated software production line).  

Per claim 5. 	
Herrin discloses:
new application data comprises at least one of:  - 40 -PATENT Docket No. 0104-0244C1 
new development data associated with the new application, new build data associated with the new application, new testing data associated with the new application (At least see Col.4:61-4 - Continuous delivery is a software engineering approach in which teams produce software in short cycles, ensuring that the software can be reliably released at any time. It aims at building, testing, and releasing software), or new artifact data associated with the new application.  

Per claim 6. 
Herrin discloses:
wherein performing the one or more actions includes one or more of: 	
preventing development of the new application based on the one or more predictions (At least see Col. 3:12-16 - potential failures in the continuous delivery pipeline may be prevented without requiring context switching and human layer debugging and investigation across the software delivery pipeline to detect and limit potential failures); 
causing development of the new application based on the one or more predictions; 
preventing deployment of the new application based on the one or more predictions; 
causing deployment of the new application based on the one or more predictions; 
preventing a release of the new application based on the one or more predictions; or 
causing a release of the new application based on the one or more predictions.

Per claim 7. 	
Iyer also discloses:
causing the new application to be at least one of developed, deployed, or released based on at least one of the release risk score, the deployment risk score, or the development risk score (At least see ¶[0022] - continuous delivery software development by collecting specific data associated with the DevOps process and generating a success prediction score that provides a release manager with information to make a timely decision regarding the current delivery/deployment pipeline … Based on the success prediction score, a release manager may determine if a pipeline should be allowed to process the end development to production).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iyer into Herrin’s invention because a failed deployment may result in a resource intensive incident for an organization operating the continuous deployment pipeline, and resetting the continuous deployment pipeline may require significant time and effort to accomplish, and it is often costly for an organization to re-spin or reattempt the deployment process; therefore, it may be advantageous to, among other things, provide a way to supply release managers/DevOps teams with concise and precise information from leveraging historical data (i.e., historical indicators) that can predict the success of the current development pipeline as once suggested by Iyer (please see ¶[0026] and ¶[0027]).

Per claim 8. 	
Iyer also discloses:
modifying the new application to address the one or more predictions (At least see ¶[0023] - characteristic of continuous delivery practice includes deploying into a production environment new code/changes to an application. A release manager is required to approve or reject the rollout of changes to production).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iyer into Herrin’s invention because a failed deployment may result in a resource intensive incident for an organization operating the continuous deployment pipeline, and resetting the continuous deployment pipeline may require significant time and effort to accomplish, and it is often costly for an organization to re-spin or reattempt the deployment process; therefore, it may be advantageous to, among other things, provide a way to supply release managers/DevOps teams with concise and precise information from leveraging historical data (i.e., historical indicators) that can predict the success of the current development pipeline as once suggested by Iyer (please see ¶[0026] and ¶[0027]).

Per claim 9. 	
Herrin discloses:
A device (At least see Col. 2:57-59 - system and computer program product for detecting potential failures in a continuous delivery pipeline), comprising: 
one or more memories (At least see FIG. 2 with associated text in Col. 6:8:23); and  - 41 -PATENT Docket No. 0104-0244C1 
one or more processors communicatively coupled to the one or more memories (At least see FIG. 2 with associated text in Col. 5:55:67), configured to: 
receive new application data associated with a new application to be created (At least see Col. 2:7-9 - receiving one or more log files generated by one or more development tools involving the changed portion of code under development), the new application data identifying: 
source code of the new application (At least see Col. 12:55-58 - developer may begin to edit the code of a ReactJS component. Continuous delivery advisor 104 determines that the developer has Jest unit testing (library for testing JavaScript.RTM. code) in their source code), and 
one or more of: 
a development environment in which the new application may be developed (At least see Col. 10:50-55 - a model is stored in a storage unit (e.g., memory 205, disk unit 208) and accessible by the team member 101's development environment (e.g., integrated development environment) for discovering how their code is inter-related to the pipeline stages and the steps within each stage), a testing environment in which the new application may be tested (At least see Col. 3:62-65 - software linter of the present invention understand other development branches in the developer's active commits and warns how they may alter overall code quality, unit tests, functional tests and performance tests), or a production environment in which the new application may be deployed (At least see Col. 5:4-6 - continuous delivery pipeline enables a constant flow of changes into production via an automated software production line); 
process the new application data, with a trained machine learning model (At least see Col. 2:11-14 - receiving relationship information between entries in the one or more log files and the changed portion of code under development at the particular stage of continuous delivery pipeline from the machine learning model), to generate one or more predictions associated with the new application (At least see Col.2:18-20 - generating and displaying a message based on the received relationship information, where the message comprises a prediction), wherein the one or more predictions include one or more of: 
a prediction indicating whether the new application will succeed or fail during development of the new application (At least see Col. 2:58-63 –a machine learning model is created to predict whether changed portions of code under development at various stages of the continuous delivery pipeline will result in a pipeline failure), a prediction indicating whether the new application will succeed or fail during deployment of the new application (At least see Col. 2:20-22 – prediction or a recommendation concerning potential failures in the continuous delivery pipeline; also see Col. 9:11-13 - continuous delivery advisory 104 may receive a definition of a continuous delivery pipeline that includes a designated number of stages, such as four (e.g., code, build, test and deploy)), or 
a prediction indicating whether the new application will succeed or fail during release of the new application (At least see Col. 14:46-48 - software pipeline development environments attempt to prevent failures in the continuous delivery pipeline by controlling all actions of the pipeline sequences, also see Col. 4:61-64 - Continuous delivery is a software engineering approach in which teams produce software in short cycles, ensuring that the software can be reliably released); and 
perform one or more actions based on the one or more predictions associated with the new application (At least see Col. 11:66-67 to Col. 12:1-2 - a recommendation to one of the developers to change a different portion of code at a following stage, where the different portion of code is code other than the changed portion of code under development), wherein performing the one or more actions includes one or more of: 
update the trained machine learning model based on the one or more predictions (At least see Col. 10:16-49 - data may be used to train a machine learning algorithm to build a machine learning model to identify pipeline failures from the log files and associate such failures with code behavior in a stage of the continuous delivery pipeline).

Herrin sufficiently discloses the method as set forth above, but Herrin does not explicitly disclose: determine at least one of: a release risk score associated with releasing the new application, a deployment risk score associated with deploying the new application, or a development risk score associated with developing the new application; or- 42 -PATENT Docket No. 0104-0244C1provide, to a client device, information indicating the one or more predictions.  

However, Iyer discloses:
determine at least one of: 
a release risk score associated with releasing the new application (At least see ¶[0022] - continuous delivery software development by collecting specific data associated with the DevOps process and generating a success prediction score that provides a release manager with information to make a timely decision regarding the current delivery/deployment pipeline), 
a deployment risk score associated with deploying the new application, or 
a development risk score associated with developing the new application; or  - 42 -PATENT Docket No. 0104-0244C1 
provide, to a client device, information indicating the one or more predictions. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iyer into Herrin’s invention because a failed deployment may result in a resource intensive incident for an organization operating the continuous deployment pipeline, and resetting the continuous deployment pipeline may require significant time and effort to accomplish, and it is often costly for an organization to re-spin or reattempt the deployment process; therefore, it may be advantageous to, among other things, provide a way to supply release managers/DevOps teams with concise and precise information from leveraging historical data (i.e., historical indicators) that can predict the success of the current development pipeline as once suggested by Iyer (please see ¶[0026] and ¶[0027]).  
	Herrin discloses “a machine learning model is created to predict whether changed portions of code under development at various stages of the continuous delivery pipeline will result in a pipeline failure. The machine learning model may be created based on analyzing log files” (please see Col. 2:58-64), but Herrin modified by Iyer does not explicitly disclose: wherein the trained machine learning model is trained with historical application creation data that includes data associated with creation of a plurality of applications.

However, Ramakrishna discloses:
	wherein the trained machine learning model is trained with historical application creation data that includes data associated with creation of a plurality of applications (At least see [0018] - software deployment platform may process the software code and the software code change, with a model (e.g., a machine learning model), to determine the one or more tasks to implement the software code change. In some implementations, the software deployment platform may utilize more than one machine learning model ([0019] - software deployment platform may perform a training operation on the machine learning model with historical software code change information) to determine the one or more tasks to implement the software code change [emphasis added]). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ramakrishna into Herrin modified by Iyer’s invention because using the artificial neural network processing technique may improve an accuracy of the trained machine learning model generated by the software deployment platform by being more robust to noisy, imprecise, or incomplete data, and by enabling the software deployment platform to detect patterns and/or trends undetectable to human analysts or systems using less complex techniques as once suggested by Ramakrishna (please see [0022]).

Per claim 11. 		
Herrin discloses:
provide, as input to the trained machine learning model, the new application data (At least see Col. 10:36-40 –data used to train a machine learning algorithm to build a machine learning model to identify pipeline failures from the log files and associate such failures with code behavior in a stage of the continuous delivery pipeline); and 
receive, as output from the trained machine learning model, the one or more predictions (At least see Col. 10:10-15 - machine learning model is created to predict whether changed portions of code under development at various stages of the continuous delivery pipeline will result in a pipeline failure).  

Per claim 12. 	
Herrin discloses:
new application data further identified another one of the one or more of: 
the development environment (At least see Col. 10:50-55 - a model is stored in a storage unit (e.g., memory 205, disk unit 208) and accessible by the team member 101's development environment (e.g., integrated development environment) for discovering how their code is inter-related to the pipeline stages and the steps within each stage), the testing environment (At least see Col. 3:62-65 - software linter of the present invention understand other development branches in the developer's active commits and warns how they may alter overall code quality, unit tests, functional tests and performance tests), or the production environment (At least see Col. 5:4-6 - continuous delivery pipeline enables a constant flow of changes into production via an automated software production line).  

Per claim 13. 	
Herrin discloses:
new application data comprises at least one of:  - 40 -PATENT Docket No. 0104-0244C1 
new development data associated with the new application, new build data associated with the new application, new testing data associated with the new application (At least see Col.4:61-4 - Continuous delivery is a software engineering approach in which teams produce software in short cycles, ensuring that the software can be reliably released at any time. It aims at building, testing, and releasing software), or new artifact data associated with the new application.  

Per claim 14. 	
Herrin discloses:
wherein performing the one or more actions includes one or more of: 	
preventing development of the new application based on the one or more predictions (At least see Col. 3:12-16 - potential failures in the continuous delivery pipeline may be prevented without requiring context switching and human layer debugging and investigation across the software delivery pipeline to detect and limit potential failures); 
causing development of the new application based on the one or more predictions; 
preventing deployment of the new application based on the one or more predictions; 
causing deployment of the new application based on the one or more predictions; 
preventing a release of the new application based on the one or more predictions; or 
causing a release of the new application based on the one or more predictions.

Per claim 15. 		
Iyer also discloses:
cause the new application to be at least one of developed, deployed, or released based on at least one of the release risk score, the deployment risk score, or the development risk score (At least see ¶[0022] - continuous delivery software development by collecting specific data associated with the DevOps process and generating a success prediction score that provides a release manager with information to make a timely decision regarding the current delivery/deployment pipeline … Based on the success prediction score, a release manager may determine if a pipeline should be allowed to process the end development to production).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iyer into Herrin’s invention because a failed deployment may result in a resource intensive incident for an organization operating the continuous deployment pipeline, and resetting the continuous deployment pipeline may require significant time and effort to accomplish, and it is often costly for an organization to re-spin or reattempt the deployment process; therefore, it may be advantageous to, among other things, provide a way to supply release managers/DevOps teams with concise and precise information from leveraging historical data (i.e., historical indicators) that can predict the success of the current development pipeline as once suggested by Iyer (please see ¶[0026] and ¶[0027]).

Per claim 16. 	
Herrin discloses:
A non-transitory computer-readable medium storing instructions (At least see Col. 2:57-59 - system and computer program product for detecting potential failures in a continuous delivery pipeline), the instructions comprising: 
one or more instructions that, when executed by one or more processors (At least see Col. 6:30-34 -computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention), cause the one or more processors to: 
receive new application data associated with a new application to be created (At least see Col. 2:7-9 - receiving one or more log files generated by one or more development tools involving the changed portion of code under development), the new application data identifying: -8-PATENT U.S. Patent Application No. 16/578,855 Attorney Docket No. 0104-0244C1 
source code of the new application (At least see Col. 12:55-58 - developer may begin to edit the code of a ReactJS component. Continuous delivery advisor 104 determines that the developer has Jest unit testing (library for testing JavaScript.RTM. code) in their source code), and 
one or more of: 
a development environment in which the new application may be developed (At least see Col. 10:50-55 - a model is stored in a storage unit (e.g., memory 205, disk unit 208) and accessible by the team member 101's development environment (e.g., integrated development environment) for discovering how their code is inter-related to the pipeline stages and the steps within each stage), a testing environment in which the new application may be tested (At least see Col. 3:62-65 - software linter of the present invention understand other development branches in the developer's active commits and warns how they may alter overall code quality, unit tests, functional tests and performance tests), or a production environment in which the new application may be deployed (At least see Col. 5:4-6 - continuous delivery pipeline enables a constant flow of changes into production via an automated software production line); 
process the new application data, with a trained machine learning model (At least see Col. 2:11-14 - receiving relationship information between entries in the one or more log files and the changed portion of code under development at the particular stage of continuous delivery pipeline from the machine learning model), to generate one or more predictions associated with the new application (At least see Col.2:18-20 - generating and displaying a message based on the received relationship information, where the message comprises a prediction), wherein the one or more predictions include one or more of: 
a prediction indicating whether the new application will succeed or fail during development of the new application (At least see Col. 2:58-63 –a machine learning model is created to predict whether changed portions of code under development at various stages of the continuous delivery pipeline will result in a pipeline failure), a prediction indicating whether the new application will succeed or fail during deployment of the new application (At least see Col. 2:20-22 – prediction or a recommendation concerning potential failures in the continuous delivery pipeline; also see Col. 9:11-13 - continuous delivery advisory 104 may receive a definition of a continuous delivery pipeline that includes a designated number of stages, such as four (e.g., code, build, test and deploy)), or 
a prediction indicating whether the new application will succeed or fail during release of the new application (At least see Col. 14:46-48 - software pipeline development environments attempt to prevent failures in the continuous delivery pipeline by controlling all actions of the pipeline sequences, also see Col. 4:61-64 - Continuous delivery is a software engineering approach in which teams produce software in short cycles, ensuring that the software can be reliably released); and 
perform one or more actions based on the one or more predictions associated with the new application (At least see Col. 11:66-67 to Col. 12:1-2 - a recommendation to one of the developers to change a different portion of code at a following stage, where the different portion of code is code other than the changed portion of code under development), wherein performing the one or more actions includes one or more of: 
update the trained machine learning model based on the one or more predictions (At least see Col. 10:16-49 - data may be used to train a machine learning algorithm to build a machine learning model to identify pipeline failures from the log files and associate such failures with code behavior in a stage of the continuous delivery pipeline).

Herrin sufficiently discloses the method as set forth above, but Herrin does not explicitly disclose: determine at least one of: a release risk score associated with releasing the new application, a deployment risk score associated with deploying the new application, or a development risk score associated with developing the new application; or- 42 -PATENT Docket No. 0104-0244C1provide, to a client device, information indicating the one or more predictions.  

However, Iyer discloses:
determine at least one of: 
a release risk score associated with releasing the new application (At least see ¶[0022] - continuous delivery software development by collecting specific data associated with the DevOps process and generating a success prediction score that provides a release manager with information to make a timely decision regarding the current delivery/deployment pipeline), 
a deployment risk score associated with deploying the new application, or 
a development risk score associated with developing the new application; or  - 42 -PATENT Docket No. 0104-0244C1 
provide, to a client device, information indicating the one or more predictions. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iyer into Herrin’s invention because a failed deployment may result in a resource intensive incident for an organization operating the continuous deployment pipeline, and resetting the continuous deployment pipeline may require significant time and effort to accomplish, and it is often costly for an organization to re-spin or reattempt the deployment process; therefore, it may be advantageous to, among other things, provide a way to supply release managers/DevOps teams with concise and precise information from leveraging historical data (i.e., historical indicators) that can predict the success of the current development pipeline as once suggested by Iyer (please see ¶[0026] and ¶[0027]).  
	Herrin discloses “a machine learning model is created to predict whether changed portions of code under development at various stages of the continuous delivery pipeline will result in a pipeline failure. The machine learning model may be created based on analyzing log files” (please see Col. 2:58-64), but Herrin modified by Iyer does not explicitly disclose: wherein the trained machine learning model is trained with historical application creation data that includes data associated with creation of a plurality of applications.

However, Ramakrishna discloses:
	wherein the trained machine learning model is trained with historical application creation data that includes data associated with creation of a plurality of applications (At least see [0018] - software deployment platform may process the software code and the software code change, with a model (e.g., a machine learning model), to determine the one or more tasks to implement the software code change. In some implementations, the software deployment platform may utilize more than one machine learning model ([0019] - software deployment platform may perform a training operation on the machine learning model with historical software code change information) to determine the one or more tasks to implement the software code change [emphasis added]). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ramakrishna into Herrin modified by Iyer’s invention because using the artificial neural network processing technique may improve an accuracy of the trained machine learning model generated by the software deployment platform by being more robust to noisy, imprecise, or incomplete data, and by enabling the software deployment platform to detect patterns and/or trends undetectable to human analysts or systems using less complex techniques as once suggested by Ramakrishna (please see [0022]).

Per claim 18. 		
Herrin discloses:
provide, as input to the trained machine learning model, the new application data (At least see Col. 10:36-40 –data used to train a machine learning algorithm to build a machine learning model to identify pipeline failures from the log files and associate such failures with code behavior in a stage of the continuous delivery pipeline); and 
receive, as output from the trained machine learning model, the one or more predictions (At least see Col. 10:10-15 - machine learning model is created to predict whether changed portions of code under development at various stages of the continuous delivery pipeline will result in a pipeline failure).  

Per claim 19. 	
Herrin discloses:
new application data further identified another one of the one or more of: 
the development environment (At least see Col. 10:50-55 - a model is stored in a storage unit (e.g., memory 205, disk unit 208) and accessible by the team member 101's development environment (e.g., integrated development environment) for discovering how their code is inter-related to the pipeline stages and the steps within each stage), the testing environment (At least see Col. 3:62-65 - software linter of the present invention understand other development branches in the developer's active commits and warns how they may alter overall code quality, unit tests, functional tests and performance tests), or the production environment (At least see Col. 5:4-6 - continuous delivery pipeline enables a constant flow of changes into production via an automated software production line).  

Per claim 20. 		
Herrin discloses:
new application data comprises at least one of:  - 40 -PATENT Docket No. 0104-0244C1 
new development data associated with the new application, new build data associated with the new application, new testing data associated with the new application (At least see Col.4:61-4 - Continuous delivery is a software engineering approach in which teams produce software in short cycles, ensuring that the software can be reliably released at any time. It aims at building, testing, and releasing software), or new artifact data associated with the new application.  

Per claim 21.
Ramakrishna also discloses: 
partitioning the historical application creation data into one or more partitions; and generating the one or more predictions based on the one or more partitions (At least see [0020] - software deployment platform may perform binary recursive partitioning to split the historical software code change information into partitions and/or branches, and use the partitions and/or branches to perform predictions (e.g., that the historical software code change information indicates that particular tasks are recommended for particular software code changes)).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ramakrishna into Herrin modified by Iyer’s invention because based on using recursive partitioning, the software deployment platform may reduce utilization of computing resources relative to manual, linear sorting and analysis of data points, thereby enabling use of thousands, millions, or billions of data points to train the machine learning model, which may result in a more accurate model than using fewer data points as once suggested by Ramakrishna (please see [0020]).

Per claim 22.
Ramakrishna also discloses: 
partition the historical application creation data into one or more partitions; and generate the one or more predictions based on the one or more partitions (At least see [0020] - software deployment platform may perform binary recursive partitioning to split the historical software code change information into partitions and/or branches, and use the partitions and/or branches to perform predictions (e.g., that the historical software code change information indicates that particular tasks are recommended for particular software code changes)).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ramakrishna into Herrin modified by Iyer’s invention because based on using recursive partitioning, the software deployment platform may reduce utilization of computing resources relative to manual, linear sorting and analysis of data points, thereby enabling use of thousands, millions, or billions of data points to train the machine learning model, which may result in a more accurate model than using fewer data points as once suggested by Ramakrishna (please see [0020]).  

Per claim 23.
Ramakrishna also discloses: 
partition the historical application creation data into one or more partitions; and generate the one or more predictions based on the one or more partitions (At least see [0020] - software deployment platform may perform binary recursive partitioning to split the historical software code change information into partitions and/or branches, and use the partitions and/or branches to perform predictions (e.g., that the historical software code change information indicates that particular tasks are recommended for particular software code changes)).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ramakrishna into Herrin modified by Iyer’s invention because based on using recursive partitioning, the software deployment platform may reduce utilization of computing resources relative to manual, linear sorting and analysis of data points, thereby enabling use of thousands, millions, or billions of data points to train the machine learning model, which may result in a more accurate model than using fewer data points as once suggested by Ramakrishna (please see [0020]).
—o—o—o—


CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                       07/15/2021